— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (King, J.), imposed November 20, 1990, upon his conviction of attempted criminal sale of a controlled substance in the third degree, after a plea of guilty, the sentence being an indeterminate term of four to eight years imprisonment and restitution in the amount of $200.
Ordered that the sentence is modified, on the law, by deleting the provision thereof which imposed upon the defendant the obligation to pay restitution in the amount of $200; as so modified, the sentence is affirmed.
The provision of the sentence which directed the defendant to pay restitution of the "buy” money was illegal (see, People v Rowe, 75 NY2d 948). Thompson, J. P., Kunzeman, Fiber, Rosenblatt and Ritter, JJ., concur.